Citation Nr: 0110259	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-03 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
residuals of a stress fracture of the right hip.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
residuals of a stress fracture of the left hip.

3.  Entitlement to service connection for numbness of both 
legs on either a direct or secondary basis.

4.  Entitlement to extension of temporary total rating for 
convalescence beyond June 30, 1998.

5.  Entitlement to effective date of temporary total rating 
for convalescence before November 18, 1999.



REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from October 1994 to April 
1996.

This appeal is from September 1996, January and September 
1997, September 1998, and December 1999 rating decisions of 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The September 1996 rating decision granted service connection 
for residuals of stress fractures of the right and of the 
left hip, awarding a noncompensable evaluation from the day 
after separation from service, and denied service connection 
for numbness of the legs.  The January 1997 rating decision 
denied service connection for a right leg condition claimed 
as secondary to a service-connected left ankle disorder.  The 
September 1997 rating decision awarded a 10 percent rating 
for each hip, effective from the day after separation from 
service.  An April 1998 rating decision awarded a temporary 
total rating for convalescence (TTR) from left ankle surgery 
in March 1998.  See 38 C.F.R. § 4.30 (2000).  The September 
1998 rating decision denied an extension of the temporary 
total rating beyond June 30, 1998.  A December 1999 rating 
decision granted a temporary total rating for convalescence 
from left ankle surgery in November 1999.

Regarding the claim for numbness of the lower extremities, 
the Board of Veterans' Appeals (Board) has stated the issue 
to comprehend all theories of entitlement, consistent with 
the several rating actions, the veteran's statements and 
testimony, the statements of his attorney, and the September 
2000 supplemental statement of the case.

Additionally, the veteran variously throughout the record 
described numbness of the left ankle and foot, apparently as 
distinguished from numbness of the left leg above the ankle.  
The Board likewise distinguishes the issue of numbness of the 
legs from any rating of left ankle and foot symptoms per se.  
The schedular rating of the left ankle and any question of 
separate ratings of multiple manifestations of injury, see 
Esteban v. Brown, 6 Vet. App. 259 (1994), are not at issue in 
this appeal.

This appeal was before the Board in November 1998.  The Board 
advanced the appeal on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (2000).

The Board remanded this case as then constituted in November 
1998.  While in remand status, the RO granted service 
connection for a psychiatric disorder, affording complete 
relief on that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

While the case was in remand status the United States Court 
of Appeals for Veterans Claims (Court) handed down a decision 
distinguishing appeals from initial assignments of disability 
ratings in the decision that granted service connection from 
claims for increased rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The court reserved the term "increased rating" 
for claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the residuals of hip fracture issues consistent with the 
Court's ruling in Fenderson.

The November 1998 remand also instructed the RO to clarify 
the veteran's assertion of entitlement to extraschedular 
rating without identifying for which of multiple disabilities 
then at issue he sought extraschedular rating.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  His January 1999 response to the RO's 
December 1998 inquiry addressed issues not now under 
appellate jurisdiction.


FINDINGS OF FACT

1.  The right hip has had essentially full range of motion 
from its effective date of service connection to the present, 
with subjective pain on motion or functional impairment 
inconsistent with medically objectively demonstrated 
pathology.

2.  The left hip has had essentially full range of motion 
from its effective date of service connection to the present, 
with subjective pain on motion or functional impairment 
inconsistent with medically objectively demonstrated 
pathology.

3.  Subjective complaints of numbness in the right and left 
leg do not correlate with any medically objectively 
identifiable pathology.

4.  The veteran had left ankle surgery on March 10, 1998, and 
was subsequently under doctor's orders to remain non-weight 
bearing; he was instructed to resume activity as tolerated on 
July 21, 1998.

5.  Evidence adequate for post-convalescence disability 
rating of the left ankle did not exist from March 10, 1998, 
until examination for compensation purposes on August 26, 
1998.

6.  The veteran was not convalescing from surgery or any 
other medical treatment between August 26, 1998, and November 
18, 1999, and he has received compensation at the totally 
disabled rate due to individual unemployability effective 
March 26, 1999.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for residuals of a stress fracture of the right hip 
are not met for any time from the effective date of service 
connection to the present.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5299-5255 (2000).

2.  The schedular criteria for a rating greater than 10 
percent for residuals of a stress fracture of the left hip 
are not met for any time from the effective date of service 
connection to the present.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5299-5255 (2000).

3.  A disability manifested by numbness of the right or left 
leg was not incurred in or aggravated by wartime service, nor 
may such incurrence of any neurologic disorder be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2000).

4.  A disability manifested by numbness of the right or left 
leg is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.310(a) (2000).

5.  Termination prior to August 26, 1998, of temporary total 
rating for convalescence from left ankle surgery of March 10, 
1998, contravened the regulatory proscription against 
termination of the convalescent ratings without evidence 
sufficient for schedular rating of the involved disability.  
38 C.F.R. § 4.30 (2000).

6.  There is no legal entitlement to an effective date of 
temporary total rating for convalescence from left ankle 
surgery on November 18, 1999, prior to the date of that 
surgery or concurrent with a total rating based on individual 
unemployability (TDIU).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.14, 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records show the appellant gave a history of 
Legg-Perthes [sic] at age 10 to 11, which resolved without 
sequelae.  (Legg-Calvé-Perthes disease is osteochondrosis of 
the capitellar epiphysis of the femur.  Dorland's Illustrated 
Medical Dictionary 488 (27th ed. 1988).)   In October 1994, 
the appellant sought treatment for complaints of left ankle 
pain of three weeks' duration.  Examination found no 
neurological deficit.  The assessment was possible Achilles 
tendinitis.  Multiple examination and treatment reports about 
the left ankle in August 1995 are negative for neurovascular 
findings; none mention complaint of numbness of either lower 
extremity.  An October 1995 bone scan showed abnormal 
findings consistent with stress related reactions in the hips 
and in the insertion points of the muscle just below the 
tibial condyle bilaterally.  The remaining service medical 
records are without mention of numbness in either leg, with a 
single exception.  A medical record report of December 1995 
prepared for a medical evaluation board noted the appellant's 
report that his left ankle would become numb with 10 to 20 
minutes of standing on it.  Examination found the left ankle 
and left lower extremity neurovascularly intact throughout.  
The finding of his current status included numbness of the 
left ankle after standing for 10 to 20 minutes.  The 
diagnoses included osteochondral defect of the left talar 
dome in the calcaneus and subtalar joint; peroneal tendon 
tenderness on the left; and left ankle anterior impingement 
syndrome.  He was restricted from running, walking, and 
prolonged standing and found not to meet retention standards.

In March 1996, the veteran had a VA x-ray of the hips because 
of complaints of left hip pain.  The bony pelvis appeared 
intact and both hip joints appeared normal.

On VA examination in May 1996, the veteran reported a 
"catch" in his left hip.  He recalled no injury of the hip, 
but that he had had Legg-Perthes disease as a child without 
subsequent trouble until he went into the military.  He 
complained of recurrent pain on movement of the left hip 
since his military days.  Current left ankle complaints 
included numbness laterally.  Examination revealed normal 
carriage, posture, and gait.  Range of motion of the left hip 
was flexion from zero to 125 degrees and abduction from 0 to 
45 degrees.  On examination of range of motion he complained 
of numbness and discomfort along with [sic] the peroneal 
tendon on the left.  The diagnoses included residuals of 
injury to the left ankle and left foot; peroneal tendonitis, 
left; and hip disorder not found.

In July 1996 hearing testimony, the appellant reported having 
Legg-Perthes disease resulting in femoral head degeneration 
in his youth.  He reported he wore a brace for two and a half 
years, and the femoral head degeneration regenerated, but as 
he got older, he got arthritis.  He essentially stated 
arthritis made his hips hurt during basic training, sometimes 
catching or locking.  He reported twisting his ankle on a 
march.  He reported the bone scan at Beaumont Medical Center 
and that the doctors there told him he had severe trauma from 
his hips down, that he would have arthritis of the hips, 
which would hurt, and nothing could be done.  He reported the 
doctors told him that activity in service could have made his 
hip worse.  He stated that at present his hips did not affect 
him much, and his ankle was the biggest problem.

The veteran stated he had to hold his left foot in a certain 
position or it went numb.  He said his legs went numb with 
prolonged standing.  He reported occasional cramps and muscle 
spasms in his legs.  He said 15 minutes of standing would 
make his left leg numb.  He said his left ankle went numb 
unless he stood on his right leg, and then his right leg went 
numb.

On VA neuropsychiatric examination in October 1996, the 
veteran complained of numbness in his right lower extremity.  
He reported hurting his ankle when jumping out of a 
helicopter.  The examiner found the veteran to be very 
muscular, with strength and muscle tone of all major muscle 
groups within normal limits.  There was no limb or gait 
ataxia.  Sensations of pain, touch, and proprioception were 
intact.  Plantar and Achilles' tendon reflexes were 2+ and 
symmetrical.  Plantar responses were flexor bilaterally.  The 
diagnosis was subjective numbness of the right lower 
extremity with weight bearing with no neurologic deficit 
noted at this time.

In April 1997 hearing testimony, the veteran's attorney 
reported that the veteran continued in treatment for numbness 
of his lower extremities.  Regarding the hips, the veteran 
reported that they occasionally popped when he walked, and 
occasionally, when standing, there was a pinching sensation 
that was very painful.  He described the athletic and leisure 
activities he could no longer do or now did with pain.  He 
reported aching in his hips after walking a quarter of a mile 
or standing about 45 minutes.  He stated he had never used a 
cane.  He said he could no longer do heavy labor.  He said 
doctors had told him they did not know what was wrong, but 
that he should avoid heavy lifting.  He said sitting for four 
or five hours was not a problem.  He said he had had no 
treatment for his hips.  He said VA had given him the 
"miracle drug" propoxyphene for his hips and other 
conditions, but there had been no miracle yet, i.e., no pain 
relief, and no other therapies had been offered.  Regarding 
numbness, he reported that decreased sensation in his feet 
and ankles began in service, and he had only been told that 
putting pressure on the right leg because of his left ankle 
caused it to fall asleep, and sitting too long in one 
position caused it to fall asleep.  He reported having no 
treatment for it yet, but that initial VA primary care 
appointments were upcoming.

The hearing officer suggested that the veteran obtain 
statements from his employer regarding his work hours and 
concessions allowed him because of his disabilities.  The 
veteran reported he could not, because concessions allowed 
him were by the electrician he worked immediately under, and 
not by the employer; he would get fired if the employer knew.  
The hearing officer stated that the RO would obtain records 
of the veteran's upcoming treatment at a VA primary care 
clinic.

In June 1997, the veteran had a VA orthopedic examination.  
The examiner was to provide an opinion as to any functional 
loss due to pain in the right and left hips as residuals of 
hip stress fractures.  The examiner reviewed the veteran's VA 
claims file, noting complaints in service and the 1995 bone 
scan that was slightly positive for the right and left 
femoral necks.

The veteran complained of numbness in the right leg after he 
is on his feet "too long."  When the examiner asked him to 
describe his hip pain, he indicated the frontal aspect of 
both hips.  He characterized the severity of hip pain, which 
did not occur every day, as six on a scale of one to 10 when 
present.  He did not complain of numbness in the right leg on 
the day of the current examination.

The examiner reported that, while examining the veteran's 
ankles, the hips were taken through a range of motion.  The 
veteran was capable of complete range of motion in both hips 
without eliciting pain on either side at the extremes of the 
ranges.  The examination included the heel to knee test, 
which the examiner reported puts the hips into external 
rotation under stress and is pathognomonic for any intra-
articular mechanical hip lesion.  On the veteran's assurance 
that hip x-rays had been made in the VA system, none were 
taken.  The veteran also reported a bone scan or magnetic 
resonance imaging (MRI) study was planned.  The examiner 
concluded that, based on current examination, he could find 
no evidence of pain in either hip attributable to a stress 
fracture two years previously as described in the veteran's 
claims file.

VA outpatient medical records from December 1996 to March 
1998 reveal primarily complaints of increasing left ankle 
pain and other medical matters unrelated to the instant 
appeal.  In December 1996, when he reported his current 
complaints at VA Primary Care Clinic (PCC), he mentioned left 
ankle pain, rhinitis and headaches.  On PCC intake 
examination in April 1997, he made no report about his hips 
or numbness in the legs.  April 1997 neurological examination 
for complaints of headaches incidentally noted lower 
extremity reflexes of 2+.  In June 1997, the veteran's wife 
telephoned the PCC to request an appointment for the veteran, 
reporting that he was having a lot of hip pain.  When seen a 
week later, his primary complaint was about the left ankle.  
He also reported a history of stress fractures in bilateral 
hips, and that standing made it worse.  Examination was 
limited to the left ankle.

The veteran had a MRI of the left ankle in July 1997, which 
showed a mid-calcaneus lesion.  A December PCC record noted 
past analgesic treatment of the ankle, including with 
propoxyphene, reported by the veteran as ineffective.  A left 
ankle arthrotomy was planned at the earliest opportunity.  
Subsequent outpatient records until March 1998 showed 
treatment of the ankle and no mention of either hip or of 
numbness of the legs.

On March 10, 1998, the veteran underwent left ankle 
arthroscopy, and when the camera would not focus, arthrotomy 
and debridement of the left ankle lesion.  Post-operative 
instruction included strict nonweight bearing for 12 weeks, 
then to be followed by an anticipated one to three months 
recovery of range of motion.  The instruction for strict 
nonweight bearing was again noted in the follow-up records a 
week later.

On post-operative follow-up on May 5, 1998, the left ankle 
range of motion was neutral to 20 degrees.  The veteran was 
instructed to remain nonweight bearing for six more weeks and 
to begin weight bearing at that time.  The veteran failed to 
report at his next scheduled orthopedic clinic appointment on 
June 16, 1998.

When seen in the PCC on July 1, 1998, the veteran was noted 
to have gained 10 pounds in the past six months from 
inactivity.  He was noted to be post-ankle surgery and to 
have been on bed rest and unable to exercise, but that he 
would begin physical therapy soon.  On examination he 
ambulated slowly without assistance.  He reported having had 
bleeding from his incision, which on current examination had 
a small scab and was not actively bleeding.

On July 21, 1998, the veteran had a clinical examination in 
the orthopedic clinic as follow-up from left ankle surgery.  
He demonstrated excellent range of motion.  He complained of 
numbness in the superficial peroneal nerve distribution.  The 
examiner noted that the numbness he complained of was within 
the ankle and could be from swelling.  The examiner 
recommended increased activities as tolerated and recheck in 
one month.  The follow-up appointment was scheduled for 
August 25, 1998.  The note of that date indicates the 
appointment was to be rescheduled.

On July 29, 1998, the RO received the veteran's claim for 
extension of temporary total rating because his post-
operative ankle was still not doing well.  He reported 
surgery on April 9, 1998, and that he now had extreme pain 
and numbness and was still unable to work.  He identified P. 
Shay as his VA doctor.  In transmitting records to the RO in 
August 1998, the Little Rock VA Medical Center (NLVAMC) 
notified the RO that P. Shay was a registered nurse and not a 
medical doctor.

On VA examination for compensation and pension purposes on 
August 26, 1998, the examiner noted that neither VA claims 
file nor hospital records were available.  The examiner took 
history from the veteran.  The veteran reported that after 
his surgery in March or April 1998, he was placed in a boot, 
and later the ankle was casted to maintain a functional 
position.  He stated he was told to remain nonweight bearing 
for three months.  He stated that when he saw his doctor in 
the LRVAMC orthopedic clinic in July 1998, he was advised not 
to work and to return in one month, which he did, but his 
appointment was canceled.

The veteran stated that standing for 10 to 15 minutes made 
his foot numb, and he felt that the ankle swelled slightly on 
occasion.  He stated that he was unable to work.  The 
examiner reported that the veteran walked from the waiting 
room to the examining room with a marked limp on the left 
lower extremity with the extremity in an extremely abducted 
position.  Examination of the ankle revealed a small circular 
wound over the area of the medial malleolus.  There was a 
vertical incision two inches long in the anterolateral tibial 
fibular interval.  The veteran had a tendency to stand with 
the foot thrown into a slightly varus position.  Sitting, 
active dorsiflexion and plantar flexion produced some 
crepitation deep to the lateral surgical incision.  The 
veteran was very protective of the ankle upon palpation.  The 
examiner detected no effusion.  On range of motion testing, 
the veteran did not actively move the left ankle as 
vigorously as he did the right ankle.  Flexing the left ankle 
with the knee flexed, the veteran complained of pain at 10 
degrees of dorsiflexion and 35 degrees of plantar flexion.  
The right ankle had 15 to 20 degrees of dorsiflexion, 45 
degrees of plantar flexion, 40 degrees of inversion and 15 
degrees of eversion.  Multiple x-ray films of the left ankle 
showed slight spurring between the fibula and talus distally 
and on the inner aspect of the medial malleolus.  The talus 
showed no sign of necrosis.  The joint space at the 
talofibular articulation showed no destruction.

The examiner's impression was remote surgery, left ankle, six 
months, and partial slight restriction range of motion of the 
left ankle secondary to surgery.  The examiner commented that 
there appeared to be a good outlook for the left ankle based 
on today's x-rays.  The examiner noted he was uncertain 
whether the veteran had been given a release to return to 
work.  He was unable to express an opinion as to the 
veteran's functional loss or limitation due to pain.

On orthopedic follow-up in September 1998, the examiner noted 
that the veteran was four and a half [sic] months post-
arthroscopy.  The veteran reported that if he stayed off his 
ankle he had no pain, but when he tried to work on his feet 
he felt numbness within the ankle that radiated up his leg 
laterally and in his toes after 15 minutes.  He reported that 
letting the ankle hang loose in the air, he could feel 
popping inside.  He reported the constant throbbing was 
better, but he still had problems.  The examiner noted 
continued excellent range of motion, portals and incisions 
well healed, and no swelling.  The assessment was some 
improvement in the left ankle post-arthroscopy, but with some 
continuing problems.  The plan was to continue to increase 
activities and check in four months, with no additional 
surgical recommendations at present.

In November 1998, the Board remanded the veteran's case to 
the RO to obtain certain information from the veteran and to 
develop certain evidence.  Pursuant to the remand 
instructions, the RO obtained a statement from the veteran in 
January 1999 clarifying the disabilities for which he sought 
extra-schedular rating.  Also in January 1999, the National 
Personnel Records Center responded to VA inquiry that no 
additional army hospital records on the veteran were 
available.

In December 1998 VA hearing testimony, the veteran described 
the status of his left ankle and its ongoing limitations and 
functional impairments.  Describing his post-operative course 
until September 22, 1998, the veteran stated that for three 
months he was on the couch, then for three and a half or four 
months he was trying to rehabilitate, walking and trying to 
get back range of motion.  He did what chores around the 
house he could.  He reported having crutches post-operatively 
and using them for three months, the whole time he was 
nonweight bearing.  After three months, his doctor told him 
to start walking to regain range of motion in the ankle.  He 
said that when he told his doctor that still had pain, she 
said the only surgical option was fusion.

The veteran stated that his left ankle was better after 
surgery than before.  He reported that his legs went numb all 
the time.  The left went numb from the knee down if he stood 
with weight on both legs, and his right went numb if he stood 
on his right leg.  He reported that his last doctor's visit 
was in July.

When seen in the PCC on March 31, 1999, the veteran reported 
that he had been off work for about seven months following 
1998 surgery and he was basically "o.k."  He reported that 
for the past two weeks he could feel bones grinding.

Doctor's notes requesting the veteran's employer to excuse 
him from work are dated March 31, April 23, May 5, May 25, 
and June 1, 1999.  The stated reasons were variously 
recurrence of chronic medical condition or the left ankle.  
They variously excused a period of one to two weeks, or until 
next appointment.  The June 1999 note to excuse the veteran 
from work stated the clinic would see him again in one or two 
months.

In April 1999, the veteran responded to the RO's inquiry 
whether he received any private medical treatment indicating 
he received all of his medical treatment at VA.

May 1999 VA x-ray studies of both hips were negative for bony 
abnormality.  A June 1999 bone scan to establish any 
alteration in bone metabolic activity within the skeletal 
system was consistent with mild trauma of the left ankle and 
right foot; no other abnormality was seen.

On VA neurological examination in June 1999, the examiner 
noted review of the veteran's VA claims file.  The veteran 
reported he continued to be employed as an electrician's 
helper, but he had not worked in two months because of left 
ankle pain and numbness in the lower extremities.  He 
complained that for the past year and a half he had numbness 
of the lower extremities when he stood for more than 15 
minutes.  He described numbness of the entire circumference 
of both lower extremities from the knees to the toes, which 
resolved when he sat and moved his legs for five to 10 
minutes.  He stated that joint pain in his hips was a 
separate problem.

The examiner noted that the veteran did not clearly describe 
any weakness of the lower extremities or any functional 
limitations other than getting off his feet every 15 minutes.  
The examiner noted there were no neurological deficits noted 
on a June 1997 examination and no history of diabetes 
mellitus.  On physical examination, the veteran was muscular 
and in no acute distress.  Motor examination of both lower 
extremities revealed good muscle bulk, with strength and 
muscle tone of all major muscle groups within normal limits; 
there was no atrophy or fasciculation.  Sensory examination 
of both lower extremities revealed pain, touch, 
proprioception, and vibratory sensation intact to pinprick 
and soft touch in all major dermatomes and all major 
peripheral nerve distributions.  Patellar and Achilles' 
tendon jerks were 2+ and symmetrical.  Plantar responses were 
flexor bilaterally.

The examiner's impression was subjective lower extremity 
numbness with weight bearing, with no objective evidence of 
any peripheral nerve dysfunction in the lower extremities.  
The examiner planned nerve conduction velocity (NCV) testing 
for more sensitive testing of the peripheral nerves of the 
lower extremities.  The July 1999 NCV report showed a normal 
study with no electrodiagnostic evidence of peripheral 
neuropathy of the lower extremities.

On June 1999 VA orthopedic examination, the examiner noted 
review of the veteran's claims file and review of the 
veteran's history with the veteran.  The veteran reported 
popping and grinding of his hips with high impact activities 
in service.  The veteran reported low energy, inability to 
run, and pain in the hips after receiving many injections in 
service.  The veteran complained of popping and grinding in 
his left hip and pinching sensation in the left hip at 
extremes of the range of motion.  The veteran indicated the 
anterior and posterior aspects of the left hip joint.  He 
reported pain from that area into his left leg 24 hours ago.  
He reported that standing for more than 10 minutes caused 
numbness in the left leg first and then in the right leg, 
involving the entire leg and not any isolated strip of skin.  
The veteran described abnormal shoe wear on the left in the 
region of the left heel on the outside.

Physical examination produced a negative Trendelenburg test.  
There was no evidence of atrophy or loss of strength.  In 
gait, the hip joints showed a complete range of motion 
bilaterally: flexion to 125 degrees, abduction to 45 degrees, 
adduction to 25 degrees, and internal rotation to 40 degrees.  
The examiner felt that those ranges were complete in light of 
the veteran's weight.  The extreme of abduction and of 
external rotation were painful in the vicinity of the left 
hip, and heel-to-toe tests produced pain in the femoral 
trigonal area.  Sensory evaluation was negative.  The veteran 
had excellent pulsation in the dorsalis pedis and posterior 
tibial arteries.  The examiner noted that multiple x-rays 
showed no pathological process in the hips.  The impression 
was left hip pain; right hip pain denied.  An addendum stated 
that a bone scan found no stress fractures of the right or 
left hip, they were healed, and no vascular studies were 
indicated by current examination.

In response to the Board's November 1998 remand instructions, 
the examiner commented that a certain bone scan of which the 
Board had inquired had not been done, and a previously 
referenced MRI study had been to evaluate the left ankle.  
The examiner stated he was unable to objectively demonstrate 
any pathological process of the hips or lower extremities 
consistent with the subjective report of pain in the hips and 
numbness of the lower extremities, or establish an anatomical 
lesion to account for the veteran's subjective demonstration 
of pain at the extremes of range of hip motion.

A September 1999 orthopedic clinic record noted a large area 
of avascular bone in the left ankle by MRI.  The examiner 
told the veteran to remain off work until after he had a 
repeat arthroscopy, which was to be scheduled within the next 
week.  The date of return to work would be determined by the 
post-operative condition of the ankle and healing time.

An October 5, 1999, statement from I-K Electric Company 
stated the veteran was employed from September 21, 1998, to 
March 26, 1999.

On November 18, 1999, the veteran had left ankle arthroscopy.  
Post-operatively, the veteran was instructed to bear weight 
on the left foot as tolerated, and not to work until after 
follow-up in two weeks.  Outpatient treatment records to July 
2000 pertain primarily to the left ankle.  They contain no 
mention of the hips or numbness of the legs.

In a statement dated November 18, 1999, the veteran reported 
that he was unable to work beginning March 23, 1999, and he 
felt his [total] disability should begin from that date.  In 
a September 2000 rating action, the RO granted the veteran a 
total disability evaluation based on individual 
unemployability (TDIU) from March 26, 1999.


II.  Analysis

Subsequent to the Board's remand of this case in November 
1998, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [hereinafter, VCAA or the 
Act], was enacted.  Because this case was pending on the 
effective date of the Act, it applies to this case.

There is no issue as to substantial completeness of an 
application for benefits.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. §5102).  The veteran was informed of all information 
necessary to support his claim by statements of hearing 
officers, by letters from the RO, including a December 1998 
letter requesting information pursuant to the Board's remand.  
Furthermore, he has had notice of the evidence that VA would 
obtain for him from the hearing officer and Board remands.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103(a)).  
The veteran has responded, indicating that all of his 
treatment was at VA facilities, and the RO has obtained all 
pertinent medical records for the period pertinent to this 
appeal.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. §5103A(c)(2)). 

The RO requested Army hospital records from the NPRC, 
apparently specifically regarding matters not now on appeal, 
but NPRC responded that none were available.  Service medical 
records received contemporaneously with the veteran's initial 
claim included records from the Army hospital at which he was 
treated in service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A(c)(1)).  There is no reason to believe additional 
service records exist that were not obtained.

The veteran has had examinations by multiple medical 
specialists seeking objective medical verification of the 
conditions for which he seeks service connection and to 
evaluate the disabilities for which he seeks a higher rating.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A(d)).  The 
specialists rendered opinions germane to the issues on appeal 
and specifically responsive to the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  There does not appear to be any evidence of which VA 
has notice that is not of record, consequently there is no 
evidence or information that VA must notify the veteran was 
unobtainable.  Notwithstanding that development of this 
appeal was complete prior to enactment of the VCAA, VA has 
discharged its mandate under the Act.

A.  Higher Initial Ratings of Hips

This appeal is effectively from the initial ratings assigned 
to disabilities upon awarding service connection, because the 
rating decision of September 1997 awarded the current 10 
percent ratings from the effective date of service 
connection.  The entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of any disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

The veteran's residuals of stress fracture of each hip is 
rated by analogy, see 38 C.F.R. § 4.20 (2000), to impairment 
of the femur, malunion, which provides for a 10 percent 
rating for malunion with slight hip disability.  Moderate hip 
disability warrants a 20 percent rating.  38 C.F.R. § 471a, 
Diagnostic Code 5255 (2000).

The evidence of record reveals that the initial 
noncompensable rating of both hips was based on the May 1996 
medical finding of no hip disorder.  Regulation provides that 
if disability is less than that required for a compensable 
rating, a noncompensable rating will be assigned.  38 C.F.R. 
§ 4.31 (2000).

Based, according to the September 1997 supplemental statement 
of the case, on VA outpatient records from June 1996 to 
September 1997, hearing testimony of April 1997, and the June 
1996 VA examination, the RO found objective evidence of 
functional loss in both hips due to pain and assigned the 10 
percent ratings currently in effect.  In fact, the evidence 
of record shows purely subjective evidence of functional loss 
due to pain.

The objective evidence is virtually devoid of objective 
evidence of hip pathology subsequent to the October 1995 bone 
scan in service.  VA examiners in May 1996, June 1997, and 
June 1999 found no physiologic explanation for the veteran's 
subjective complaints of hip pain.  Multiple examiners 
explicitly distinguished subjective reports from objective 
findings.  The outpatient records are essentially devoid of 
complaints regarding the hips.  Where they do mention either 
hip, either the examiner found no basis to attend to the hip 
and focused rather on the left ankle, or the veteran 
subsequently indicated that his complaint actually pertained 
to the left ankle, as the June 1997 outpatient records show.

Regulation provides for consideration of functional 
limitation due to pain in rating orthopedic disabilities.  
See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.67 (2000).  
However, regulation makes clear that consideration of pain in 
rating disabilities must be predicated on objective evidence 
of pain as demonstrated by several well known objective 
indicia.  See 38 C.F.R. § 4.40 (2000).  Although functional 
impairment, as it inhibits regular activity, including the 
ability to work or look for work, are fundamental precepts in 
disability evaluation, 38 C.F.R. §§ 4.2, 4.10 (2000), the 
whole scheme of rating disabilities is predicated on 
objectively demonstrable underlying pathology.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanches-Benitez 
v. West, 13 Vet. App. 282 (1999).  If pain alone is not a 
basis for service connection, it cannot be a basis, absent 
underlying pathology, for compensation.

The veteran is competent to report his subjective sensations.  
Espiritu, 2 Vet. App. 492.  In that sense, his testimony 
about the contribution of pain in the hips to his impairment 
for work is credible.  The objective medical evidence 
outweighs the probative value of his testimony.  The 
objective medical evidence is persuasive that whatever the 
veteran's functional or occupational impairments, they are 
not due to service-connected residuals of stress fractures of 
either hip.  The veteran is not a medical expert, and he is 
neither expected to have an expert's understanding of the 
relationship between orthopedic pathology and subjective 
sensation, nor is his testimony on that point probative 
evidence of such a relationship.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  Thus, finding his testimony not 
probative for the purpose of this case does not impugn the 
veracity of his report of pain.  It simply means his 
disability rating cannot be based upon it alone.

In sum, the preponderance of the evidence is against awarding 
a rating in excess of 10 percent for residuals of a stress 
fracture of either hip for any time under consideration in 
this appeal.

B.  Service Connection for Numbness of the Legs

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

The veteran's testimony of numbness suggests consideration of 
an underlying neurologic etiology.  Chronic neurologic 
disease not otherwise specifically listed as a presumptive 
disease that is 10 percent disabling within one year of 
separation from service may be presumed incurred in service.  
38 C.F.R. §§ 3.307, 3.309(a) (2000).

Additionally, the disability for which the veteran seeks 
service connection may be proximately due to or the result of 
a disease or injury incurred in service.  38 C.F.R. 
§ 3.310(a) (2000).  Disability is due to or the result of a 
service connected disease or injury if a disease or injury 
incurred in service aggravated a condition that it did not 
directly cause.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service record makes note of complaints of numbness 
related to the left ankle.  There is no record of numbness in 
either leg otherwise, and the service record of specific 
finding that the left leg had intact neurologic and vascular 
systems weighs against finding any chronic disease in service 
such that its recurrence at any time thereafter is service 
connected.  38 C.F.R. § 3.303(b) (2000).

The numbness of the left ankle was a condition noted in 
service, and the veteran has complained of it thereafter.  To 
that extent there appears to be evidence of continuity of 
symptomatology with a condition noted in service, but only as 
regards the numbness of the ankle.  Id.  The instant claim is 
distinguishable however, in that it comprehends more of the 
leg than just the ankle, and  in fact comprehends both legs.  
There is not continuity of numbness of either leg with a 
condition noted in service, as no numbness of the left leg 
above the ankle or of the right leg at all was noted in 
service.  Id.  More significant than the specific identity of 
the condition in service with which a current condition must 
have continuity is the question of the actual existence of a 
current condition that can have symptomatology continuous 
with a condition noted in service.

Numbness is a subjective sensation.  Nothing about it 
distinguishes it from pain as a basis for service connection 
in the absence of objective evidence of an underlying malady 
or condition.  See Sanches-Benitez, 13 Vet. App. 282.  The 
evidence is entirely against finding an objective basis for 
the veteran's subjective reports of numbness.  In addition to 
the finding in service of intact nerves and blood vessels in 
the left leg, the subsequent medical evidence is uniform in 
finding no pathology to explain the reported numbness.  That 
remained the case even after neurologic and orthopedic 
testing that remained negative and found no medical basis to 
conduct vascular testing.

Absent a diagnosis, there can be no direct service connection 
for a chronic neurologic disease that was 10 percent 
disabling within one year after service.  38 C.F.R. §§ 3.307, 
3.309(a) (2000).  Likewise, without a diagnosis, there is 
nothing to service connect under the regulation that permits 
service connection for any disease diagnosed after service if 
all of the evidence, including that pertinent to service, 
shows it was incurred in service.  38 C.F.R. § 3.303(c) 
(2000).  Finally, the lack of a diagnosis precludes finding 
that the subjectively complained of numbness is proximately 
due to or the result of a service-connected disease or 
injury, whether directly or due to aggravation.  38 C.F.R. 
§ 3.310(a) (2000).

Again, without impugning the veracity of the veteran's 
testimony, his credible testimony that he has the subjective 
numbness of both legs is of insufficient weight to create 
equipoise in the evidence for and against his claim when 
weighed against the uncontroverted medical evidence of no 
underlying malady or condition to explain the claimed 
numbness of the legs.  The preponderance of the evidence is 
against the claim.

C.  Extension of Temporary Total Rating for Convalescence
 Beyond June 30, 1998

This case requires two sets of distinctions.  First, the 
factual distinction between convalescence from surgery and 
the results of surgery as seen following convalescence.  
Second, the legal distinction between the criteria for 
extension of TTR for convalescence and the criteria for 
termination of the TTR.  38 C.F.R. § 4.30 (2000).

Regulation permits an initial TTR for convalescence of up to 
three months.  38 C.F.R. § 4.30, (a) (2000).  An initial 
extension of up to three months is allowed when the initial 
criteria for TTR continue beyond the initial award, 38 C.F.R. 
§ 4.30(b)(1), and a second extension of a maximum of an 
additional 6 months, if, inter alia, the appellant had 
surgery and weight bearing continues to be prohibited.  
38 C.F.R. § 4.30(b)(2).

The April 1998 rating decision shows the veteran was granted 
a TTR for convalescence until June 30, 1998, somewhat longer 
than a precise three-month period following surgery.  This 
was essentially consistent with his initial instruction to be 
nonweight bearing for 12 weeks from March 10, 1998, or until 
approximately June 2, 1998.  The six weeks he was instructed 
to remain nonweight bearing, beginning May 5, 1998, ran to 
approximately June 16, 1998, still within the initial award 
of TTR.  There was to have been an orthopedic clinic follow-
up on that date that might have provided sufficient 
information to determine if convalescence was complete, but 
the veteran did not attend that appointment.

The April 1998 rating decision showed resumption of the 
rating in effect prior to the March 1998 surgery, despite 
that the surgical outcome and extent of the veteran's 
disability could not possibly have been known then.  The 
September 1998 notice to the veteran of denial of extension 
of TTR stated that the RO did not find any evidence to 
suggest a change in the 20 percent rating of his left ankle 
disability.

The RO, in explaining why it denied an extension of TTR 
beyond June 30, 1998, cited the failure to report for 
examination on June 16, 1998, and the findings on orthopedic 
clinic follow-up of July 21, 1998.  That reasoning apparently 
imposed on the veteran an inappropriate sanction for missing 
the June 16, 1998, follow-up appointment, and it also 
disregarded the condition precedent for resumption of 
schedular rating upon termination of the TTR.

Regulation provides, "Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section."  
38 C.F.R. § 4.30 (2000) (emphasis added).

The veteran's failure to report for the scheduled June 16, 
1998, orthopedic clinic examination for follow-up of his 
surgery means that there was no evidence of his post-
operative progress at that time.  The outpatient record 
indicated the appointment was non-urgent and it could be 
rescheduled, which it apparently was for July 21, 1998.  It 
was for follow-up of a surgical procedure for treatment 
purposes.  It was to have been by the orthopedic clinic.  It 
was not to have been performed in the compensation and 
pension venue.  It was not of the type contemplated by 
regulations governing circumstances requiring examination for 
rating purposes.  See 38 C.F.R. §§ 3.326, 3.327 (2000).  It 
was not subject to the regulation compelling denial of 
certain claims when a scheduled examination necessary to 
determine entitlement to a benefit is missed without good 
cause.  See 38 C.F.R. §§ 3.326, 3.327, 3.655 (2000).

The regulation governing entitlement to temporary total 
rating for convalescence merely states that following an 
assigned period of TTR for convalescence, if there is 
inadequate evidence for rating the disability, the rating 
will not be reduced until the results of an examination to 
evaluate disability is considered.  38 C.F.R. § 4.30.  The 
missed June 16, 1998, examination was not scheduled for 
rating purposes, and no legal penalty attaches to failure to 
attend without good cause.  The termination of the temporary 
total rating may not be retroactive to a date prior to the 
existence of evidence adequate to determine the schedular 
level of post-convalescent disability.  Speculation that the 
veteran was or ought to have been done convalescing or 
resumed weight bearing on June 16, 1998, in the absence of 
affirmative evidence, is impermissible.  The veteran has 
testified that he ended strict nonweight bearing about three 
months post-operatively.  He has also recalled in testimony 
that his surgery was in March or April 1998, and a September 
1998 outpatient record incorrectly noted the follow-up visit 
as four and a half months post-operative.  On this evidence 
of the veteran's unreliable recollection, his testimony about 
when he ceased non-weight bearing is insufficient evidence of 
resumption of weight bearing absent clinical corroboration.  
There is none.  On this record, convalescence was complete 
some time after June 30, 1998.

None of the evidence post-dating the surgery and predating 
June 30, 1998, was in any way informative of whether the 
veteran's left ankle would be better, worse, or the same 
after surgery than it was before.  On June 30, 1998, evidence 
was required sufficient for schedular rating prior to 
termination of the TTR.  Id.  The July 1, 1998, PCC note 
indicated the veteran had been nonweight bearing until an 
unstated time shortly before that date.  The July 21, 1998, 
orthopedic clinic notation of excellent range of motion, 
combined with the instruction to resume activity as 
tolerated, is persuasive evidence that the veteran was then 
bearing weight and the surgical convalescence was thought 
complete by the examining doctor.

Although the August 1998 VA compensation and pension examiner 
noted there was not a release for work of record, such a 
release is immaterial to the question whether surgical 
convalescence was completed.  The substantive criteria for 
the TTR in this case were "nonweight bearing" or 
"immobilization of a major joint."  38 C.F.R. § 4.30(a).  
By July 21, 1998, the veteran's ankle was weight bearing, and 
a major joint was not immobilized.  Whether the veteran could 
work may have been pertinent to the state of post-operative 
rehabilitation, as distinguished from surgical convalescence.  
It may have been pertinent to the degree of post-
convalescence disability, which is not at issue in this 
appeal.  Employability is not a criterion of a temporary 
total rating for convalescence.  The July 21, 1998, 
orthopedic clinic progress note was sufficient evidence of 
completion of convalescence to permit denial of an extension 
for an additional period, if the progress note were 
sufficiently informative of the level of post-convalescent 
disability.

However, the July 21, 1998, orthopedic note was not 
adequately detailed to permit a schedular rating.  The 
notation "excellent range of motion," must be understood in 
the context of evaluation of convalescence from surgery.  It 
was uninformative of the degree of functional impairment in 
the sense necessary for schedular rating.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5270 and 5271 (2000).  Certainly, 
when the range of motion of the left ankle is compared with 
that of the right as documented in the August 1998 VA 
examination, the left ankle range of motion cannot be deemed 
"excellent" other than in comparison with its convalescent 
immobility.

The August 26, 1998 VA examination was performed for the 
purpose of determining the degree of left ankle disability 
for rating purposes.  It was sufficiently detailed to permit 
schedular rating.  It was the first evidence of record 
following completion of convalescence from March 1998 surgery 
to permit schedular rating of the veteran's left ankle.  
Pursuant to regulation, TTR for convalescence was improperly 
terminated prior to August 26, 1998, and it must be restored 
for the period June 30, 1998, to August 26, 1998.

The veteran has argued for continuance of the TTR essentially 
continuously until the period of TTR for convalescence from 
the November 1999 surgery, because, he asserts, the severity 
of his disability warranted it.  As noted above, TTR for 
convalescence is distinguished from compensation for the 
ultimate condition of the post-operative part, even if the 
residuals of surgery are seen following convalescence to be 
total disability.  The veteran's argument is fundamentally 
inapposite to the purpose of the TTR benefit.  38 C.F.R. 
§ 4.30 (2000).

D.  Entitlement to Temporary Total Rating for Convalescence
Prior to November 18, 1999

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2), or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.

38 C.F.R. § 4.30 (2000).  The operative language pertinent to 
the veteran's claim is "outpatient release . . . effective 
the date of outpatient treatment . . .."  Id. (emphasis 
added).  The veteran's claim for TTR under section 4.30 for a 
time prior to the November 18, 1999, surgery is inapposite 
with the language and intent of the section under which he 
seeks benefits.  The fact of total disability prior to the 
outpatient surgery for which the veteran was awarded TTR for 
convalescence effective November 18, 1999, is not at issue in 
determining entitlement to TTR for convalescence.

The veteran seeks a specific benefit authorized for 
specifically delineated circumstances.  A convalescent rating 
is not authorized for a period prior to the treatment 
requiring convalescence.  When a claimant seeks a benefit not 
authorized by law or for which there is otherwise no legal 
entitlement, the claim is properly denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Furthermore, the record reveals that the veteran, after a 
period of employment from September 1998 to March 1999, 
terminated his employment.  VA has found the veteran 
individually unemployable and afforded him a total rating 
from the date of his last employment based on individual 
unemployability due to service-connected disabilities.  See 
38 C.F.R. § 4.16 (2000).

VA regulation prohibits compensating the same conditions or 
symptoms under different diagnostic codes or bases.  Such 
double dipping is called pyramiding, and it is precluded by 
regulation.  See 38 C.F.R. § 4.14 (2000).  To the extent the 
veteran seeks to obtain a TTR for convalescence for surgery 
of November 18, 1999, effective from a date that precedes the 
surgery, he seeks a form of impermissible double dipping.  
Id.



ORDER

A rating in excess of 10 percent for residuals of stress 
fracture of the right hip and for residuals of stress 
fracture of the left hip for any period from the effective 
date of service connection is denied.

Service connection for numbness of the right or left leg on 
either a direct or secondary basis is denied.  

Temporary total rating for convalescence from June 30, 1998, 
to August 26, 1998, is granted, subject to the regulations 
governing payment of monetary benefits.  

Temporary total rating for convalescence from November 18, 
1999, surgery from a date prior to that surgery is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

